IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-1298-06


JULIE ANNE FLOWERS, AKA JULIE ANNE RICHARDSON, Appellant


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

KLEBERG COUNTY



Per curiam.

O P I N I O N


	Appellant was convicted of forgery and sentenced to one year imprisonment in state
jail, probated for three years.  The Court of Appeals reversed, finding the evidence factually
insufficient.  Flowers v. State, No. 13-05-004-CR (Tex. App.- Corpus Christi, May 18,
2006).  The State petitioned this Court for discretionary review.
 When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's recent opinion in Watson v. State.  ___ S.W.3d ___, 2006 Tex. Crim. App.
LEXIS 2040 (Tex. Crim. App. October 18, 2006).  Therefore, we vacate the judgment of the
Court of Appeals and remand for that court to consider the effect of Watson, if any, on its
reasoning and analysis in this case.


En banc
Delivered: January 10, 2007
Do Not Publish